                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES                                    :
                                                 :
       v.                                        :
                                                 :   CRIMINAL NO. 03-331(CKK)
WALDEMAR LORENZANA,                              :
                                                 :   SENTENCING: 2/11/20
       Defendant.                                :


              DEFENDANT’S MEMORANDUM IN AID OF SENTENCING

               Defendant Waldemar Lorenzana (“Lorenzana”), by and through his undersigned

counsel, respectfully submits this Memorandum in Aid of Sentencing. Mr. Lorenzana will come

before the Court on February 11, 2020, for sentencing after pleading guilty to a lesser included

offense of Count 1, conspiracy to import 500 grams or more of cocaine into the United States

and to manufacture and distribute 500 grams or more of cocaine, intending and knowing that the

cocaine would be unlawfully imported into the United States in violation of 21 U.S.C. §§ 952,

959, 960 & 963. For the reasons set forth below, Mr. Lorenzana respectfully requests that the

Honorable Court reject the government’s request for a sentence of 324 – 405 months (27 – 33

years), an effective life sentence, and sentence him to a term of 120 months.

                    OBJECTIONS TO THE PRESENTENCE REPORT

               Mr. Lorenzana has reviewed the pre-sentence report (“PSR”) and has noted

several objections to the PSR writer.

                        STATUTORY AND GUIDELINE ANALYSIS

               The offense of conviction carries a mandatory minimum term of 5 years and a

maximum of 40 years of imprisonment, along with at least 4 years of supervised release and a

fine of up to $2,000,000.
                The PSR calculated and the government requests that the Court find the

Guidelines as follows:

       Base Offense Level                                                   38

       Adjustment for Role in Offense (leader/organizer)                    +4

       Specific Offense Characteristic (use of aircraft)                    +2

       Adjustment for acceptance of responsibility                          -3

       Adjusted offense level                                               41

                There is no dispute that Mr. Lorenzana’s criminal history category is I.1 Pursuant

to the Sentencing Table, an offense level of 41 with a criminal history category of I corresponds

to a term of imprisonment of 324 – 405 months. Mr. Lorenzana objects to the PSR’s and

government’s request for upward adjustments in their totality.

       No basis in the record to support a 6-level enhancement

                In support of its request for an effective life sentence, the government relies upon

the “relevant conduct in the presentence report” (which merely parrots information provided to

PSR writer by the government) as well as “proffered relevant conduct” from trial testimony of

government cooperators Otto Herrera Garcia and Byron Linares Cordon.2

                The local jury instructions warn that the testimony of cooperators should be

“considered with caution.”3 The government’s proposal that the Court blindly accept these

witnesses’ testimony in a separate trial is insufficient and unfair to Mr. Lorenzana. Mr.

Lorenzana concedes that the Court may consider hearsay evidence at sentencing; however, that




1
       Mr. Lorenzana has no criminal record in the United States or Guatemala. See Exh. 1.
2
       Gov. Sent. Memo. at 6 – 16.
3
       See, e.g., Red Book Instructions 2.22, 2.22a, 2.24.


                                                        2
evidence must have some indicia of reliability to support it.4 The Commentary to Guideline §

6A1.3 specifically states that:

        Although lengthy sentencing hearings seldom should be necessary, disputes about
        sentencing factors must be resolved with care. When a dispute exists about any
        factor important to the sentencing determination, the court must ensure that the
        parties have an adequate opportunity to present relevant information. Written
        statements of counsel or affidavits of witnesses may be adequate under many
        circumstances. An evidentiary hearing may sometimes be the only reliable way to
        resolve disputed issues. The sentencing court must determine the appropriate
        procedure in light of the nature of the dispute, its relevance to the sentencing
        determination, and applicable case law.

        In determining the relevant facts, sentencing judges are not restricted to
        information that would be admissible at trial. Any information may be
        considered, so long as it has sufficient indicia of reliability to support its probable
        accuracy. Reliable hearsay evidence may be considered. Out-of-court
        declarations by an unidentified informant may be considered where there is good
        cause for the non-disclosure of the informant’s identity and there is sufficient
        corroboration by other means. Unreliable allegations shall not be considered.

        The Commission believes that use of a preponderance of the evidence standard is
        appropriate to meet due process requirements and policy concerns in resolving
        disputes regarding application of the guidelines to the facts of a case.5

                   On the record before it, the Court cannot make a determination as to the

applicability of the enhancements sought by the government. The government’s various

transcript excerpts of Herrera Garcia’s and Linares Cordon’s testimony and their proffers are

plainly insufficient because the Court cannot make a finding of reliability as to Mr. Lorenzana

based solely on them. That the government relies entirely on the uncorroborated testimony of

Herrera Garcia concerning alleged discussions with Mr. Lorenzana to support a role

enhancement should raise concern for the Court. Mr. Lorenzana denies any discussions with

Herrera Garcia and denies that he was a leader or organizer of the criminal activity involving his

sons.
4
        See United States v. Bras, 483 F.3d 103, 108 (D.C. Cir. 2007).
5
        U.S.S.G. § 6A1.3 (Commentary) (emphasis added; citations omitted).



                                                        3
                Both Herrera Garcia and Linares Cordon are admitted high-level drug traffickers

who received substantial benefits in the form of sentence reductions by testifying for the

government. Mr. Lorenzana did not participate in the trial in which they testified and has no

meaningful opportunity to challenge the statements made about him. At the very least, the Court

should hold an evidentiary hearing where the government has the burden of producing reliable

evidence upon which the Court can find, or not, by a preponderance of the evidence whether the

enhancements apply.6 This is especially so where the proposed enhancements raise the offense

level from level 35 (168 – 210 months) to level 41 (325 – 405 months), an increase of 156 to 195

months.

                   To the extent the Court allows the government to proceed on the trial testimony

and non-testimonial statements of the government’s witnesses, Mr. Lorenzana has requested that

the government produce any material that would normally be produced pursuant to 18 U.S.C. §

3500 that is relevant to the proffered testimony. Without this material, as well as without live

testimony, Mr. Lorenzana will be not be able to properly defend himself at sentencing and the

Court will not be able to make a determination as to the reliability of the statements or the

applicability of the enhancements sought by the government.




6
       See United States v. Jimenez Martinez, 83 F.3d 488, 494-95 (1st Cir. 1996) (finding error in district court’s
       denial of defendant’s motion for evidentiary hearing given questionable reliability of affidavit on which the
       district court relied at sentencing); United States v. Roberts, 14 F.3d 502, 521(10th Cir. 1993) (remanding
       because district court did not hold evidentiary hearing to address defendants’ objections to drug quantity
       determination or make requisite findings of fact regarding drug quantity). See also United States v. Bras,
       483 F.3d 103 (D.C. Cir. 2007) (sentencing court conducted two-day hearing to determine amount of loss
       for guideline purposes); United States v. Hart, 324 F.3d 740 (D.C. Cir. 2003) (sentencing court held
       evidentiary hearing to determine applicability of enhancements).



                                                        4
                                     SECTION 3553(a) FACTORS

               The Supreme Court decided in United States v. Booker,7 that the federal

Sentencing Guidelines are advisory provisions that recommend a particular sentencing range,

rather than require it. When imposing sentences, a district court must “treat the Guidelines as the

starting point and initial benchmark.”8 A district court must next consider the sentencing factors

set forth in 18 U.S.C. § 3553(a). But the Court should not presume a Guideline sentence will

always satisfy § 3553(a), because the Guidelines are only “a rough approximation of sentences

that might achieve § 3553(a)’s objectives.”9

               A district court has an independent duty to ensure that the § 3553(a) factors are

met. A court is free to reject a Guidelines sentence, “perhaps because the Guidelines sentence

itself fails properly to reflect § 3553(a) considerations, or perhaps because the case warrants a

different sentence regardless.”10 A sentencing judge also “may vary from Guidelines ranges

based solely on policy considerations, including disagreements with the Guidelines.”11

               In addition a sentence must honor the statutory Parsimony Clause’s “overarching

command” that courts “‘impose a sentence sufficient, but not greater than necessary, to comply

with’ the basic aims of sentencing . . . .” 12 This proscription was designed to ensure that

sentencing reflects reasoned judgment that is reviewable on appeal.13



7
       543 U.S. 220 (2005).
8
       Kimbrough v. United States, 552 U.S. 85, 108 (2007) (quoting Gall v. United States, 552 U.S. 38, 49
       (2007)) (internal quotations omitted).
9
       Rita v. United States, 551 U.S. 338, 351 (2007); Booker, 543 U.S. at 245.
10
       Rita, 551 U.S. at 350-51 (emphasis added).
11
       Kimbrough, 552 U.S. at 101.
12
       Kimbrough, 552 U.S.at 101 (2007); Rita, 551 U.S. at 348; 18 U.S.C. § 3553(a).



                                                       5
               In imposing a sentence that is “sufficient, but not greater than necessary,” the

court should look to the seven statutory factors listed under Section 3553. These factors include:

               1.       Nature and circumstances of the offense and history
                        and characteristics of the defendant

               There is no denying that the offense of conviction is serious and dangerous.

However, the offense itself should not drive the sentence imposed in this case, at least not in the

unbalanced way the Government seeks.

               Mr. Lorenzana took responsibility for his wrongful conduct because it was the

right thing to do. As the Court may recall, during the almost three-hour plea colloquy, Mr.

Lorenzana did not blindly accept the government’s factual proffer, but was very specific in

acknowledging what he did and was very consistent in admitting his illegal conduct. After

extensive discussion about what conduct Mr. Lorenzana would agree to, the Court summarized it

as follows:


       THE COURT: Okay. So your sons were dealing with the Herreras, and the
       Herreras were paying your son in dollars; is that correct?

       THE INTERPRETER: That is so.

       THE COURT: Okay. And so from your perspective, because they were paying in
       dollars, you assumed that they were getting the dollars because, somewhere along
       the line, the cocaine was being sold in the United States?

       THE INTERPRETER: That is also true.

       THE COURT: Okay. So what we have -- and correct me if I am wrong -- What
       we have is, you owned property in Guatemala, you allow your son to use the
       property, and you know that your son is using the property, along with the
       Herreras, for the storage of cocaine, and that the cocaine then moves out of your
       property at certain points. It's not stored there permanently.

13
       United States v. Johnson, 635 F.3d 983, 988 (7th Cir. 2011) (vacating); United States v. Reyes-Hernandez,
       624 F.3d 405, 420 (7th Cir. 2010); United States v. Dorvee, 616 F.3d 174, 182-84 (2nd Cir. 2010); United
       States v. Olhovsky, 562 F.3d 530, 547-48 (3rd Cir. 2009).



                                                       6
       You also know that the Herreras have been dealing with, working with and selling
       to the Mexicans; and that the Herreras, who made payments to your son that
       you’re aware of, paid in dollars, which would give you notice that the Herreras
       were selling to the Mexicans, the Mexicans were selling to the United States,
       because the money that was coming back came in dollars, which meant that it
       came from the United States. Would you agree with that?

       THE INTERPRETER: Yes, I agree.14

Beyond receiving payment for letting his sons use his property to store the cocaine, Mr.

Lorenzana denies that he ever authorized, directed or otherwise had a supervisory role over what

his sons were doing. He clearly acknowledged knowing what the sons were doing but does not

accept that he was a leader or organizer of the criminal activity. In fact, beyond the few times

Herrera Garcia mentions Mr. Lorenzana, it is evident that he was dealing directly with Mr.

Lorenzana’s sons without the involvement of Mr. Lorenzana. For example:


           •   Haroldo Lorenzana was the primary person Herrera Garcia dealt with;15

           •   Paid Haroldo Lorenzana for the drugs stored at Las Canas;16

           •   Haroldo Lorenzana suggested another location when the first one was

               compromised;17

           •   Haroldo Lorenzana suggested the use of La Melonera;18

           •   Drugs were taken to La Calera, owned by Haroldo Lorenzana;19


14
       Plea Hr’g Tx. at 63:3 – 64:2 (Aug. 18, 2014).

15
       Trial Tr. 32:6 – 32:9 (March 1, 2016 pm).

16
       Trial Tr. 36:15 – 36:17 (March 1, 2016 pm).

17
       Trial Tr. 38:8 – 38:12 (March 1, 2016 pm).

18
       Trial Tr. 40:4 – 40:8 (March 1, 2016 pm).

19
       Trial Tr. 44:24 – 45:17 (March 1, 2016 pm).



                                                       7
         •   Haroldo Lorenzana was paid for the work;20

         •   Haroldo Lorenzana approached Herrera Garcia again to use a different airfield;21

         •   Herrera Garcia paid Haroldo Lorenzana for a load;22

         •   Haroldo Lorenzana found a new location for offloading drugs;23

         •   Herrera Garcia paid Haroldo Lorenzana for his involvement in trafficking 450

             kilograms of cocaine;24

         •   Haroldo Lorenzana handled shipments of cocaine at properties owned by him;25

         •   Haroldo Lorenzana, Eliu Lorenzana and Waldemar Lorenzana Cordon had their

             own customers who would buy cocaine from them;26

         •   Haroldo Lorenzana, Eliu Lorenzana and Waldemar Lorenzana Cordon were

             buying the cocaine;27

         •   Herrera Garcia did over 10 jobs with Haroldo Lorenzana;28

         •   Haroldo Lorenzana was involved in the air drop operations;29



20
     Trial Tr. 47:22 – 47:4 (March 1, 2016 pm).

21
     Trial Tr. 49:16 – 49:19 (March 1, 2016 pm).

22
     Trial Tr. 59:7 – 59:8 (March 1, 2016 pm).

23
     Trial Tr. 60:4 – 60:5 (March 1, 2016 pm).

24
     Trial Tr. 63:13 – 63:16 (March 1, 2016 pm).

25
     Trial Tr. 63:22 – 64:5 (March 1, 2016 pm).

26
     Trial Tr. 64:6 – 64:11 (March 1, 2016 pm).

27
     Trial Tr. 67:22 – 67:24 (March 1, 2016 pm).

28
     Trial Tr. 72:8 – 72:13 (March 1, 2016 pm).

29
     Trial Tr. 13:11 – 13:13 (March 2, 2016 am).



                                                   8
Herrera Garcia’s exclusive involvement with Mr. Lorenzana’s sons in drug trafficking is

indicative of Mr. Lorenzana’s limited role in the illegal activity.


                Similarly, Linares Cordon also worked exclusively with Mr. Lorenzana’s sons:


            •   Linares Cordon got involved in drug trafficking at a meeting called by Haroldo

                Lorenzana;30

            •   Haroldo Lorenzana paid Linares Cordon for his work;31

            •   Linares Cordon worked for Haroldo Lorenzana when taking drugs to border with

                Mexico;32

            •   Herrera Garcia sold the cocaine and Haroldo Lorenzana bought it;33

            •   Herrera Garcia told Linares Cordon that a drug deal was only for Haroldo

                Lorenzana and that he did not want any trouble with Mr. Lorenzana;34


These instances of Herrera Garcia and Linares Cordon clearly stating how they worked

exclusively with Mr. Lorenzana’s sons are consistent with Mr. Lorenzana’s position that he

merely received funds from his sons and that he was not a leader or organizer of the criminal

activity.


                Mr. Lorenzana is an 80-year old Guatemalan male, born out of wedlock, who met

his father for the first time at the age of ten. Due to the grinding poverty in rural Guatemala, Mr.


30
        Trial Tr. 96:6 – 95:15 (February 23, 2016 am).
31
        Trial Tr. 101:12 – 101:13 (February 23, 2016 am).
32
        Trial Tr. 103:21 – 103:25 (February 23, 2016 am).
33
        Trial Tr. 104:24 – 105:4 (February 23, 2016 am).
34
        Trial Tr. 23:2 – 23:22 (February 23, 2016 pm).


                                                         9
Lorenzana began selling bread on the streets at the age of six in order to help support his family.

He continued to work hard for his family and was educated only through the second grade.

Fortunately, there was no abuse or neglect in his childhood home. Mr. Lorenzana had a first

marriage that resulted in 2 children.

                   His second union, to Marta Julia Cordon, has lasted for over 50 years and resulted

in 5 children. Unfortunately for the family, three of those children, Eliu Lorenzana, Waldemar

Lorenzana Cordon and Haroldo Lorenzana have been indicted along with Mr. Lorenzana. Eliu

Lorenzana and Waldemar Lorenzana Cordon are serving life sentences for their crimes. Haroldo

Lorenzana was recently arrested in Guatemala and is pending extradition to the United States. It

was the conduct of those sons that led Mr. Lorenzana to be where he is today.

                   Mr. Lorenzana has worked hard all his life and built a life for himself and his

family in the agricultural field. It was when he ran into financial difficulties that he became

involved in his sons’ ventures with Herrera Garcia. As Herrera Garcia testified, at the first

meeting with Mr. Lorenzana, Mr. Lorenzana offered to sell his property to Herrera Garcia

because of those financial difficulties.35

                   Persons who know Mr. Lorenzana well, attest to his generosity and love for his

community. For example,

     •   Auxiliary Mayor Carlos Lopez y Lopez states that Mr. Lorenzana is “an honest,

         responsible and humanitarian person. He has great social trajectory in my town. He has

         supported health, education, economy, sports, the environment.”36




35
         Trial Tr. 27:25 – 28:9 (March 1, 2016 pm).
36
         Exh. 2.



                                                      10
     •   Mayor Jose F. Mejia Flores notes that Mr. Lorenzana “for many years has been dedicated

         to protect our residents, helping each person as an individual as well as the community as

         a whole; there is a great example of the latter in the village of El Paso de Los Jalapas as

         Mr. Waldemar Lorenzana has greatly contributed to the development of the place in the

         area of education by making a contribution to keep an institute operating, which has

         diverse levels of education for a bachelor’s degree and expert level education in the areas

         of marketing and publicity, which has been serving and educating our community for

         more than five graduating classes; moreover, said place houses a childcare facility, which

         has been very important for the care of minors.” The Mayor further states that Mr.

         Lorenzana is honest, upstanding, hardworking and respectful. 37

     •   Pastor Maricela Ramirez Alvarado notes how Mr. Lorenzana is a “friendly, hardworking

         and generous man with his neighbors, especially those who need it most, either because

         of health issues or poverty.” She further noted how Mr. Lorenzana has supported

         families with school supplies and medications.38

     •   Father Carlos Romero notes how Mr. Lorenzana is a “generous and with a disposition to

         help his neighbor, for example people who have limited resources and suffer from illness

         or need a job. … He has always been known for creating employment opportunities in the

         areas of agriculture and livestock ….”39

     •   Principal Jose Acevedo notes how Mr. Lorenzana has contributed school supplies and

         backpack for students.40


37
         Exh. 3.
38
         Exh. 4.
39
         Exh. 5.



                                                    11
     •   Finally, Marta Julia Lorenzana de Cordon, Mr. Lorenzana’s wife, begs the Court for

         mercy for her husband of 56 years. She notes that “despite lacking support from his

         father, he has always had the mentality to succeed …. As you may understand, I am the

         person who has been affected the most by this situation … you will ascertain that my

         health has been declining in the last few years, after being a healthy person; now, this is

         due to the family issues we have gone through, so many concerns, discouragements, and

         illnesses because of so many years of not seeing him (almost 6 years) and this after

         having seen him every single day before; as you can imagine, this is very hard and

         difficult for me. … He is a generous man, loving, the backbone of our family; he is a

         man who is compassionate and who has great love for his entire family, and his people,

         one who has helped his neighbors with needs.” 41

                   The Court is also aware of the mental health problems suffered by Mr. Lorenzana

for which he has been hospitalized at the Butner Medical Center for over four years.42 Because

of the extensive litigation and discussion of these problems, Mr. Lorenzana will not repeat the

content of the many reports prepared over the years and incorporates them by reference. In

particular, Mr. Lorenzana notes the opinion of Sonia Ruiz, Psy. D.:

         In my view, the Defendant suffers from a major mental disorder, Moderate
         Cognitive Impairment of the Alzheimer’s Type. As is well known, in the process
         of dementia, there is functional and cognitive impairment which is progressive
         and irreversible. It seems that he was already showing signs of his disease at the
         time he took the guilty plea. His participation in the hearing was mostly limited
         to saying yes or agreeing to matters that were quite complicated, especially with
         his low level of education. It was unlikely that he had a rational understanding of
         what he was doing. It is not likely that he was able to critically evaluate and
40
         Exh. 6.
41
         Exh. 7.
42
         The PSR completely ignores Mr. Lorenzana’s mental health issues. Mr. Lorenzana respectfully requests
         that the various mental health evaluations and reports prepared thus far be incorporated into the PSR for
         transmission to the Bureau of Prisons.


                                                         12
       challenge information or to review documents and evidence leading to his charges
       and understand them adequately.43

Mr. Lorenzana’s cognitive deficiencies should be given great weight by the Court in

determining a sentence.

                 Mr. Lorenzana’s conduct have not only caused him tremendous loss and pain

(including loss of freedom for him and three sons), but also have greatly affected his wife and

extended family and caused tremendous upheaval that would only be exacerbated by an effective

life sentence.

                 2.     Need for the sentence imposed

                 In addition to considering the above factors, the Court is required to “impose a

sentence sufficient, but not greater than necessary, to comply with the purposes set forth in

paragraph 2.”44 Section 3553(a)(2) states that such purposes are: (A) to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the offense; (B) to

afford adequate deterrence to criminal conduct; (C) to protect the public from further crimes of

the defendant; and (D) to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner.

                        A.       Seriousness of the offense, respect for the law,
                                 just punishment

                 At the time of sentencing, Mr. Lorenzana will have been incarcerated for over 8

years and nine months. The government seeks what is effectively a life sentence based

principally on the word of one cooperator, Herrera Garcia. A defendant who has accepted




43
       Psych. Eval. By Sonia I. Ruiz, Psy.D. (May 21, 2017).
44
       18 U.S.C. § 3553(a)(2).



                                                     13
responsibility for his actions, who was not violent nor directed violence and who was

tangentially involved in the criminal activity, does not merit a life sentence.

               A Guatemalan male has a life expectancy of 70.4 years.45 Currently 80 years old,

Mr. Lorenzana would surely die in prison if sentenced as the government requests. A sentence

of 10 years, Mr. Lorenzana submits, would be sufficient but nor greater than necessary to

compensate for the seriousness of his offense, to instill respect for the law and to impose just

punishment. A life sentence, as the government effectively demands, should be reserved for the

absolute worst offenders. Here, the government has not demonstrated the need for such a

sentence.

               In imposing a sentence, the Court should also consider the rationale behind the

compassionate release provision of the First Step Act OF 2018.46 The First Step Act amends 18

U.S.C. §3582(c) regarding when a court can modify a term of imprisonment once it is imposed.

Under §3582(c)(1)(A), a court, upon a petition from Bureau of Prisons, can reduce a prisoner’s

sentence and impose a term of probation or supervised release, with or without conditions, equal

to the amount of time remaining on the prisoner’s sentence if the court finds that “extraordinary

and compelling reasons warrant such a reduction,” or the prisoner is at least 70 years of age, the

prisoner has served at least 30 years of his/her sentence, and a determination has been made by

BOP that the prisoner is not a danger to the safety of any other person or the community. In

including this provision, Congress addressed the need to reduce size of the federal prison

population while also creating mechanisms to maintain public safety. Congress also recognized




45
       See https://www.worldlifeexpectancy.com/guatemala-life-expectancy
46
       115 P.L. 391, 132 Stat. 5194, 2018 Enacted S. 756, 115 Enacted S. 756



                                                     14
the reality that older prisoners will likely not recidivate and will pose a burden on the penal

system with the medical costs associated with an aging prisoner population.

               Here, Mr. Lorenzana is 80 years of age and there is no indication that he is a

danger to the safety of any other person or the community. In fact, the psychological evaluation

by Adeirdre Stribling Riley, Ph.D., specifically notes that the “Risk Panel was in agreement with

the findings of the evaluators detailed in the 11/01/17 forensic evaluation, rendering Mr.

Lorenzana-Lima at low risk of engaging in future dangerous behaviors.”47 Although the First

Step Act does not strictly apply to Mr. Lorenzana, the policy behind the compassionate release

provision should inform the Court’s judgment.

               The government’s recommended sentence of life in prison is excessive and in Mr.

Lorenzana’s view, vindictive, considering the sentences that the government has agreed to for

many other high-profile large-scale narcotics traffickers who were much more dangerous and

culpable that Mr. Lorenzana.

                        B & C.            Deterrence to criminal conduct and
                                          protection from further crimes

               As noted above, imposition of a 120-month sentence will incarcerate Mr.

Lorenzana for a substantial period of time, especially given his age. Such a lengthy period will

serve to deter further criminal activity and protect the public. It is well recognized that

recidivism rates decline relatively consistently as age increases.48 At 80 years-old, Mr.

Lorenzana has surpassed his life expectancy and American society would not be further served


47
       Forensic Evaluation by Adeirdre Stribling Riley, Ph.D. (Aug. 16 2018).
48
       United States Sentencing Commission, Measuring Recidivism: The Criminal History Computation of the
       Federal Sentencing Guidelines 2 (May 2004) ( available at
       http://www.ussc.gov/Research/Research_Publications/publications.cfm); Miles D. Harer, “Recidivism
       among federal prisoners released in 1987, JOURNAL OF CORRECTIONAL EDUCATION (1994 )
       (available at http://149.101.37.70/news/research_projects/published _reports/recidivism/oreprrecid87.pdf).



                                                      15
by an extreme sentence as suggested by the government. Once he serves his sentence, Mr.

Lorenzana would be deported to Guatemala, where he would not pose a further danger to the

United States.

                        D.      Provide treatment and training

                 Mr. Lorenzana’s education ended in the second grade. At his advanced age, there

is no need for treatment and training. He has no history of substance abuse.

           3 & 4.       Kinds of sentences available and the sentencing ranges
                        established

                 The Statutory and Guidelines Analysis section above discusses these factors.

                 5.     Pertinent policy statement

                 There does appear to exist any applicable pertinent policy considerations.

                 6.     Need to avoid sentencing disparities

                 The government alleges that Mr. Lorenzana, as part of the Lorenzana DTO, was

involved in trafficking of thousands of kilos of cocaine to the United States. While the

government’s quantity estimates are conjectural, the sentence of life years urged by the

government would result in an inequitable and strikingly disparate sentence when compared to

other similar cases actually tried around the country and would be far greater than necessary to

comply with the basic aims of sentencing. See United States v. Carlos Patiño Restrepo, 02-CR-

1188 (LDW) (E.D.N.Y. 2012), (alleged leader of Colombia’s North Valley Cartel, charged with

conspiracy to import thousands kilos of cocaine to the United States and alleged to have been

involved in the murders of multiple individuals; sentenced to 40 years after trial);49 United

States v. Omar Garcia Varela, 99-CR-0804 (CMA) (S.D. Fla. 2011) (major Colombian cocaine

trafficker, responsible for importation of thousands of kilos of cocaine and multiple murders

49
       See Exh. 8; Judgment in a Criminal Case.



                                                  16
including government informant; sentenced to 280 months (23.3 years) after trial);50 United

States v. Jorge Mario Paredes, 03-CR-0987 (DAB) (S.D.N.Y. 2010) (large scale Guatemalan

drug trafficker, alleged to have trafficked many thousands of kilos of cocaine to the United

States; sentenced to 31 years after trial);51 United States v. Erminso Cuevas Cabrera, 04-CR-446

(TFH) (D.D.C.) (FARC defendant alleged to have managed cocaine laboratories for the

FARCS’s 14th Front, oversaw production and distribution of hundreds of thousands of kilograms

of cocaine and converted as much as 2.5 tons of cocaine paste into cocaine approximately several

times per month; sentenced to 29 years after trial);52 United States v. Juan del Cid Morales, 06-

CR-0248 (JDB) (D.D.C. 2008) (Guatemalan official alleged to have conspired to traffick

thousands of kilos of cocaine to the United States; sentenced to 220 months (18.3 years) after

trial);53 United States v. Fabio Ochoa, 99-CR-06153 (SDFL 2003) (leader of Colombian Cali

Cartel, alleged to have trafficked multiple tons of cocaine to the United States and to have

directed the murder of a government informant; sentenced to 35 years after trial);54 and United

States v. Samuel Santander Lopesierra, 02-CR-0392(RJL) (DDC 2007) (large-scale Colombian

drug trafficker alleged to have trafficked thousands of kilos of cocaine to the United States;

sentenced to 300 months (25 years) after trial).55 If anything, Mr. Lorenzana’s crimes are lesser

in scope than that of these defendants who went to trial and received sentences commensurate

with what the government demands.


50
       See Exh. 9; Judgment in a Criminal Case.
51
       See Exh. 10; Judgment in a Criminal Case.
52
       See Exh. 11; Judgment in a Criminal Case; Exh. 12; Indictment ¶¶ 35(d), 35(d)(iii) (excerpts).
53
       See Exh. 13; Judgment in a Criminal Case.
54
       See Exh. 14; Judgment in a Criminal Case.
55
       See Exh. 15; Judgment in a Criminal Case. The government requested a sentence between 36 and 40 years.


                                                       17
               In United States v. Diego Montoya, 09-CR-20665 (S.D. Fla. 2009) the defendant

was the undisputed leader of Colombia’s North Valley Cartel; was directly responsible for

importing innumerable tons of cocaine into the United States; was directly responsible for the

deaths of hundreds in Colombia; was responsible for the death of at least one government

informant and was charged in at least three separate indictments.56 Montoya pled guilty and was

sentenced to a term of 45 years.57 Other high-profile traffickers have been sentenced to less time

than the government requests. For example: United States v. Osiel Cardenas Guillen, 00-CR-

118 (S.D. Tex. 2010) (defendant was the leader of the Gulf Cartel that allied itself with the Zetas;

was responsible for importing tons of cocaine into the United States and much violence in

Mexico; sentenced to 25 years after a plea); United States v. Hector Palma Salazar (C.D. Cal.

1995) (defendant was a co-founder of the Sinaloa Cartel with Joaquin “Chapo” Guzman; was

responsible for importing thousands of kilos of cocaine into the United States; sentenced to 26

years after a plea; released in June 2016); United States v. Benjamin Arellano Felix, 97-CR-2520

(S.D. Cal. 2012) (defendant was leader of the Tijuana Cartel; responsible for shipping thousands

of kilos of cocaine to the United States; sentenced to 25 years after a guilty plea). These

defendants were higher level traffickers who pled guilty and were sentenced to less time than

sought here by the government. The Court must consider these sentences in fashioning a

sentence for Mr. Lorenzana.

               7.       Need to provide restitution

       Here, restitution is not an issue and there is no specific victim that incurred financial loss

or suffered physical harm relating to Mr. Lorenzana’s offense conduct.



56
       See Exh.16; Factual Proffer in Support of Guilty Plea.
57
       See Exh 17; Judgment in a Criminal Case.


                                                       18
                                           OTHER FACTORS

       Consideration of status as deportable alien

       Mr. Lorenzana’s status as a deportable alien may warrant an additional reduction of his

sentence. The United States Bureau of Prisons is authorized by statute58 to assure that an inmate

must be afforded a reasonable opportunity to adjust to, and prepare for, re-entry into the

community. However, in Lartey v. Department of Justice, 59 the court determined that the right

to participate in pre-release programs only applied to prisoners that were being released into the

community within the United States, thereby excluding deportable aliens. In United States v.

Smith,60 the District of Columbia Circuit ruled that a downward departure may be appropriate

where the defendant's status as a deportable alien is likely to cause a fortuitous increase in the

severity of his sentence. Thus, under a guideline sentence, Mr. Lorenzana would be eligible for a

downward departure of up to six months as a result of his status as a deportable alien.

       Consideration of credit for time served

                Mr. Lorenzana respectfully urges the Court to give him full credit for the time he

has been incarcerated since April 26, 2011. Title 18 U.S.C. § 3585(b) states that “[a] defendant

shall be given credit toward the service of a term of imprisonment for any time he has spent in

official detention prior to the date the sentence commences – (1) as a result of the offense for

which the sentence was imposed; …” The Bureau of Prisons’ (BOP) regulations state that “if the

58
       See 18 U.S.C. § 3624(c), which directs the Bureau of Prisons, to the extent practicable, to assure that
       prisoners spend part of the last 10% of their sentences (but no more than six months) under conditions --
       possibly including home confinement -- that will "afford the prisoner a reasonable opportunity to adjust to
       and prepare for his re-entry into the community." Bureau of Prisons regulations bars non-U.S. citizens
       from assignment to a Community Corrections Center except in what appear to be rare circumstances. See
       Federal Bureau of Prisons, Program Statement 5100.04: Security Designation and Custody Classification
       Manual, Ch. 2-9 (June 15, 1992).
59
       790 F. Supp 130 (W.D. La. 1992).
60
       27 F.3d 649 (D.C. Cir. 1994).



                                                       19
federal defendant has been in pre-sentence state or foreign custody on essentially the same

charges as federal charges, credit shall also be given even though a federal detainer may not have

been on file during that time.”61 Therefore, Mr. Lorenzana respectfully requests that the Court

apply credit for the entire time that he has been in custody.

       BOP Designation

               To the extent possible, Mr. Lorenzana respectfully requests that the Court

recommend that the Bureau of Prisons maintain him at Butner Medical Center where he can

receive the care and attention he needs.

                                            CONCLUSION

               Mr. Lorenzana respectfully requests that the Court impose a sentence of 120

monthds. In light of Booker and Hughes such a sentence is reasonable and sufficient to serve the

criteria laid down in 18 U.S.C. § 3553(a).

Dated: Washington, DC
       January 27, 2020                           Respectfully submitted,

                                                  BALAREZO LAW

                                                          /s/
                                         By:      ____________________________________
                                                  A. Eduardo Balarezo
                                                  D.C. Bar # 462659
                                                  400 Seventh Street, NW
                                                  Suite 306
                                                  Washington, DC 20004
                                                  (tel) 202-639-0999
                                                  (fax) (202)-639-0899
                                                  aeb@balarezolaw.com

                                                  Counsel for Defendant Waldemar Lorenzana


                                   CERTIFICATE OF SERVICE


61
       BOP Manual on foreign incarceration credit, CN-03, June 30, 1997, Chapter 6, p.7.


                                                     20
               I HEREBY CERTIFY that on this 27th day of January 2020, I caused a true and

correct copy of the foregoing Defendant’s Memorandum in Aid of Sentencing to be delivered via

E-Mail and ECF to the Parties in this case.



                                                         /s/
                                                   ______________________________
                                                   A. Eduardo Balarezo




                                              21
